983 A.2d 1109 (2009)
200 N.J. 500
In the Matter of Sheldon H. KRONEGOLD, an Attorney at Law.
D-38 September Term 2009, 65,141.
Supreme Court of New Jersey.
November 25, 2009.
This matter having been duly presented to the Court, it is ORDERED that SHELDON H. KRONEGOLD of ENGLEWOOD, who was admitted to the bar of this State in 1983, and who has been suspended from the practice of law since October 10, 2008, by Order of this Court filed September 10, 2008, be restored to the practice of law, effective immediately.